            Case 1:19-cr-00216-WJ Document 17 Filed 01/30/19 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF NEW MEXICO

 UNITED STATES OF AMERICA,

                    Plaintiff,

          vs.                                         CR NO. 19-216

 ANDREW TRE BETTELYOUN,

                     Defendant.

                                     NOTICE OF RELATED CASES

        The United States of America, by and through its undersigned counsel, informs the Court

that the subject matter in the above-captioned case relates to the following case:

        United States vs. Allister Quintana, Cr. No. 18-3989 WJ.

The United States hereby represents that the facts, evidence, and witnesses in the listed cases are

common to one another.

                                                     Respectfully submitted,


                                                     JOHN C. ANDERSON
                                                     United States Attorney


                                                     s\Electronically Filed 1-30-2019
                                                     JOSEPH M. SPINDLE
                                                     Assistant United States Attorney
                                                     Post Office Box 607
                                                     Albuquerque, New Mexico 87103
                                                     (505) 346-7274
I HEREBY CERTIFY that I filed the foregoing
pleading electronically through the CM/ECF system,
which caused defense counsel to be served by
electronic means on, January 30, 2019.

s\Electronically Filed
JOSEPH M. SPINDLE
Assistant United States Attorney
